internal_revenue_service department of the treasury number info release date index no dear washington dc person to contact victoria j driscoll id no telephone number refer reply to cc ita - cor-123774-01 date date in your letter dated date you ask for clarification of revrul_70_604 1970_2_cb_9 in particular you question the meaning of the phrase have the excess applied against the following year’s assessments revrul_70_604 concerns the issue of whether a condominium management_corporation is taxable on excess assessments that are applied against the following year’s assessments the revenue_ruling states that the sole authorized activity of a condominium_management_association is the assessment of its stockholder-owners for the purposes of managing operating maintaining and replacing the common elements of the condominium property the stockholder-owners hold a meeting each year to decide whether to return any excess assessments to themselves or to have the excess applied against the following year’s assessments the ruling concludes that the corporation is not taxable on the excess assessments because the excess has been returned in effect to the stockholder-owners assuming a dollar_figure excess assessment for year and a dollar_figure assessment for year you ask whether the phrase have the excess applied against the following year’s assessments means that the payment due from the stockholder-owners in year would be dollar_figure or whether the phrase means that the total amount available to the condominium association for expenses in year would be dollar_figure in the example that you posit the phrase means that the payment due from the stockholder-owners would be dollar_figure the revenue_ruling was not intended to permit a condominium_management_association to build a reserve i hope that this letter is helpful if you have any questions about this letter please call victoria driscoll at sincerely associate chief_counsel income_tax accounting robert a berkovsky chief branch by
